DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is identified as a Divisional of parent 16/771,883.  However, because this divisional was not filed in response to any restriction requirement (as the office did not set forth a restriction requirement in parent application 16/771,883), the protection afforded by 35 U.S.C. 121 which prohibits reference to the parent in a non-statutory double patenting rejection does not apply.  See MPEP 804.01:
“The 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction.”
As such, the instant claims are still subject to non-statutory double patenting over the claims of the parent application as discussed more fully below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 52-55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 52 depends from claim 1, which is cancelled, and therefore is indefinite.  For the purposes of examination claim 52 is interpreted as depending from claim 38.
	Claims 53-55 depend from claim 52 and incorporate the same indefiniteness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,185,825 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims, which recite methods of disinfecting a membrane, employ as part of the method a disinfectant composition (and a disinfectant solution formed therefrom via dilution) which is consistent with the instant claimed composition and solution.  The reference claims require the same composition with target pH, same weight percents for fatty acid component, hydroxy acid component, same aqueous solvent, same strong acid (including in dependent claims, specific limitations thereof), same buffer agent, and same hydrotrope.
As such, both the instant claimed composition of e.g. claim 38, as well as the instant claimed diluted solution of e.g. claim 52, are anticipated by the reference claims e.g. reference claim 1.
	See the priority discussion above.  The instant application is identified as a Divisional of parent 16/771,883 (corresponding to the above reference patent).  However, because this divisional was not filed in response to any restriction requirement (as restriction was never required in the parent application), the instant claims are still subject to double patenting over the claims of the parent application and its corresponding reference patent.

Allowable Subject Matter
	No claims may be indicated as allowable until the rejections above are overcome.  However, as best understood, claims 38-55 are free from the prior art (for claims 52-55, this presumes as discussed above that they are intended to depend from, and incorporate the limitations of, claim 38).
	See the prosecution history of the parent application, 16/771,883, and most particularly remarks dated 6/30/2021.  The closest prior art is represented by Wang (WO 83/00163) which discloses a sanitizing concentrate composition e.g. a biocidal composition including a combination of shrot chain fatty acids, a hydrotrope, an aqueous solvent, a combination of acids as a strong acid and buffer agent, and which is designed to be used at a pH of greater than 1.8 e.g. with dilution.  However, Wang does not teach or fairly suggest specific composition limitations required by the instant claimed invention, including a fatty acid component being present in a range of 0.1-2% by weight or a hydroxy acid component in a range of 1-25% by weight.  Although the ranges for e.g. the acid component may be interpreted as overlapping some of Wang’s teachings, there is no teaching or suggestion in the prior art alone or in combination to provide such a low concentration of the fatty acid component as required by the claim, particularly in the undiluted composition.  As such, the claimed composition and its resulting solution are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777